     Case 1:19-mj-00436-JFA Document 1 Filed 10/03/19 Page 1 of 2 PageID# 1

                                                                                  Tff (rn

                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                                                             na          P L U8
                                     ALEXANDRIA DIVISION




 UNITED STATES OF AMERICA                                  Criminal No.: 1:19-MJ-
                                                           Misdemeanor
               V.



ROBERT F. WHITEHURST,                                      Court Date: October 16,2019

                      Defendant.



                                 CRIMINAL INFORMATION

                        (COUNT I - Class A Misdemeanor-6675712)
THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about August 16, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern
District of Virginia, the defendant, ROBERT F. WHITEHURST,did unlawfully, knowingly, and
intentionally possess a mixture and substance which contained a detectable amount of marijuana,
a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)




                                                   Respectfully Submitted,

                                                   G.Zachary Terwilliger
                                                   United States Attomfey


                                                   Garland W. Rowla
                                                   Special Assistant United States Attorney
Case 1:19-mj-00436-JFA Document 1 Filed 10/03/19 Page 2 of 2 PageID# 2
